NATHANIEL R. JONES, Circuit Judge,
concurring.
I generally concur in the majority’s well drafted opinion. However, I write separately to express my disagreement with the majority’s reversal of the district court’s award of attorney’s fees for work in the parental rights appeal, No. 96-1617, and the subsequent petition for certiorari to the Supreme Court. Athough the plaintiffs w'ere not ultimately successful in the appeal. I feel that this work, along with all of the other work *260plaintiffs’ counsel performed in this case, was compensable post-judgment compliance monitoring and related to the underlying equal protection and access to court claims upon which plaintiffs prevailed in their original action. I would therefore affirm all of the fee awards in this case.